Order entered February 3, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01404-CV

                           OXYSURE SYSTEMS, INC., Appellant

                                                V.

                        WFAA T.V. CHANNEL 8, ET AL., Appellees

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-04556-2015

                                            ORDER
       Oxysure Systems, Inc. has filed a Suggestion of Bankruptcy stating that it has filed for

bankruptcy in the United States Bankruptcy Court for the Eastern District of Texas. This

automatically suspends further action in this appeal. See TEX. R. APP. P. 8.2.

       Accordingly, we ABATE this appeal. It may be reinstated on prompt motion by any

party complying with Rule 8.3 and specifying what further action, if any, is required from this

Court. See TEX. R. APP. P. 8.3.

                                                      /s/   CRAIG STODDART
                                                            JUSTICE